                                                                                                               f7 it~ED
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                            --··-··--·---·-·-··1
                                       UNITED STATES DISTRICT Co                                     T cLcHk us 01s rH1c1 couRT
                                                                                                    SOUTHERN DISTRICl OF CALIFORNIA
                                           SOUTHERN DISTRICT OF CALIFORNIA ·~~-\.1M.~.                                            DEPUf.Y_I

               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November l, 1987)
          JONATHAN JESUS GONZALEZ NUNEZ
                                                                       Case Number:         18CR3806-LAB

                                                                    RICHARD FALLS, FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
REGISTRATION NO.                  71640298
D -
THE DEFENDANT:
[:gj pleaded guilty to count(s)         ONE OF THE INFORMATION

 D  was found guilty on count( s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                     Natnre of Offense                                                                  Number(s)
8 USC 1324(a)(2)(B)(iii)               BRINGING IN ALIENS WITHOUT PRESENTATION AND                                           I
and 18 USC 2                           AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                 3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count( s)

 [:gj   Count(s) _r_em_a_in_i_:ng"------------ are                        dismissed on the motion of the United States.

        Assessment: $100.00 - payable w/in 60 days
 [:gj   JVTA Assessment*: $5000.00 - WAIVED; *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.


    No fine
 [:gj                      D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              ber 17 2018




                                                                     HON. LARRY ALAN BURNS
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                      18CR3806-LAB
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                      JONATHAN JESUS GONZALEZ NUNEZ                                                                 Judgment - Page 2 of 3
    CASE NUMBER:                    18CR3806-LAB

                                                                     PROBATION
The defendant is hereby sentenced to probation for a term of:
5 YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
           The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

           If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
      such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
      Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION
     1)      the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)      the defendant shall support his or her dependents and meet other family responsibilities;
     5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
      6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
      7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
      9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted permission to do so by the probation officer;
      10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
             the court; and
      13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
              with such notification requirement.



                                                                                                                                        l 8CR3 806-LAB
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:              JONATHAN JESUS GONZALEZ NUNEZ                                          Judgment - Page 3 of 3
CASE NUMBER:            l 8CR3 806-LAB


                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.

     2. Court authorizes supervision transfer to Northern District of CA.

     3. Seek and maintain full time employment or schooling

     4. Court will allow the defendant to fly to Puerto Vallarta to visit family with prior permission of the
        probation officer. The defendant shall not cross the border in a vehicle.

     5. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable marmer, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     6. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     7. Not transport, harbor or assist undocumented aliens.

     8. Not associate with undocumented aliens or alien smugglers.




II




                                                                                                    l 8CR3 806-LAB
